Citation Nr: 1024711	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, inter alia, denied entitlement to service 
connection for neck and back disabilities.  In February 2009, the 
Board remanded the claims for additional development.  

The  issues of entitlement to service connection for 
facial numbness under the provisions of 38 U.S.C.A. § 1151 
and increased evaluations for bruxism and posttraumatic 
stress disorder have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the matters 
on appeal.

In the present case, the Veteran contends that his current back 
and neck disabilities stemmed from his history of parachute 
jumping during active service.  
A lay statement from a fellow serviceman tends to corroborate 
that the Veteran performed parachute jumps in service.  
Additionally, a competent private medical opinion dated in August 
2005 relates the current disabilities to parachuting activity in 
service.  The August 2005 letter references that the Veteran's 
history was considered, but it is not entirely clear whether the 
claims folder or other historical medical records were reviewed.  
Moreover, the opinion did not account for the absence of 
documented complaints or treatment for several years following 
separation.  Significantly, the opinion did not account for an 
on-the-job injury that the Veteran experienced in the course of 
his employment as a pipe layer in June 1978 which resulted in 
back pain.  Therefore, the opinion does not enable a grant of 
service connection at the present time.  However, it raises the 
possibility that the current back and neck problems are due to 
active service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the February 2009 remand, the Board found that the evidence of 
record compelled that the Veteran be afforded a VA examination in 
connection with his claims of entitlement to service connection 
for neck and back disabilities.
The Board instructed the RO to schedule the Veteran for a VA 
orthopedic examination to determine the nature and etiology of 
any currently present lumbar and cervical disorders.  All 
diagnoses were to be noted.

According to the evidence of record, the RO did not schedule the 
Veteran for a VA orthopedic examination.  The RO forwarded the 
Veteran's claims file to an examiner who had performed a 
neurology examination in connection with the Veteran's prior 
claim for service connection for diabetes mellitus and requested 
an addendum to address the Veteran's current orthopedic claims.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the February 2009 remand, the Board instructed that the 
Veteran be scheduled for an orthopedic examination.  The Veteran 
has not received the requested orthopedic examination.  
Therefore, the case must be remanded to afford the Veteran an 
orthopedic examination, in accordance with the requirements of 
McLendon and Stegall.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
orthopedic examination to determine 
the nature and etiology of any lumbar 
and cervical disorders.  All 
diagnoses are to be noted.  For each 
diagnosis, the examiner is requested 
to state whether it is at least as 
likely as not that the current 
disability is causally related to 
active service.  Moreover, in making 
this determination, the Veteran's 
statements of in-service parachuting 
are to be accepted as fact.  
Additionally, the examiner is 
requested to comment on the June 1978 
work injury as well as the 
August 2005 letter from the Veteran's 
chiropractor.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of 
record.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

The claims file must be reviewed 
in conjunction with this request, 
and the examination report should 
indicate that such review 
occurred.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  
If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


